           Case 1:20-cv-02798-AJN Document 13 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                  5/12/20
SOUTHERN DISTRICT OF NEW YORK


 Mary Beth Knight,

                        Plaintiff,
                                                                      20-cv-2798 (AJN)
                 –v–
                                                                           ORDER
 Stryker Corporation, et al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       On May 11, 2020, Defendants filed a motion to dismiss. Pursuant to Rule 3.F. of this
Court’s Individual Practices in Civil Cases, on or before May 21, 2020, Plaintiff must notify the
Court and its adversary in writing whether (1) it intends to file an amended pleading and when it
will do so or (2) it will rely on the pleading being attacked. Plaintiff is on notice that declining to
amend its pleadings to timely respond to a fully briefed argument in the Defendants’ May 11
motion to dismiss may well constitute a waiver of the Plaintiff’s right to use the amendment
process to cure any defects that have been made apparent by the Defendants’ briefing. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”).
       If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.
       The initial pretrial conference scheduled for June 19, 2020 is adjourned pending
resolution of this motion.

       SO ORDERED.
        Case 1:20-cv-02798-AJN Document 13 Filed 05/12/20 Page 2 of 2




Dated: May 12, 2020
       New York, New York



                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
